                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                       Case No. 16-cv-06607-SI
                                   8                    Plaintiff,
                                                                                             SCHEDULING ORDER
                                   9             v.

                                  10     MIKE HANSEN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          An order filed November 8, 2018, granted defendants’ motion to compel the further

                                  14   deposition of plaintiff and “encourage[d] defendants to take reasonable steps to try to schedule the

                                  15   further deposition to occur by the end of 2018.” Docket No. 61 at 4. The order also set a briefing

                                  16   schedule for defendants to file a motion for summary judgment within thirty days after the

                                  17   conclusion of the further deposition of plaintiff. Id. at 6. Finally, the order noted that the court

                                  18   would entertain a stipulation to stay the action until plaintiff’s release from custody. Id.

                                  19          The parties did not file a stipulation to stay the action and plaintiff was released from custody

                                  20   shortly after the order issued, as evidenced by his notice of change of address dated November 18,

                                  21   2018. Docket No. 66. It is unclear whether and when plaintiff’s further deposition was taken,

                                  22   although enough time has passed for the court reasonably to assume it has occurred.

                                  23          The court will now set a new briefing schedule so that this action will continue to make

                                  24   progress toward resolution: Defendants must file and serve a motion for summary judgment no later

                                  25   than March 8, 2019. Defendants are reminded to file a Rand notice with their motion for summary

                                  26   judgment. If defendants do not intend to file a motion for summary judgment, they should so inform

                                  27   the court by that deadline. Plaintiff must file and serve his opposition to the motion for summary

                                  28   judgment no later than twenty-eight days after the motion is filed. Defendants must file and serve
                                   1   their reply, if any, within fourteen days after the opposition is filed. (The court has set the

                                   2   opposition deadline at twenty-eight days after the motion is filed rather than on a specific calendar

                                   3   date so that the opposition deadline will be earlier if defendants file their motion earlier than

                                   4   March 8, 2019.)

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 5, 2019

                                   7                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
